38 So. 3d 235 (2010)
UNITED AUTOMOBILE INSURANCE CO., Petitioner,
v.
Maria TEJADA, Respondent.
No. 3D09-3410.
District Court of Appeal of Florida, Third District.
June 30, 2010.
Thomas L. Hunker, Miami, for petitioner.
Lopez & Best and Virginia M. Best, for respondent.
Before COPE, GERSTEN and SALTER, JJ.
*236 PER CURIAM.

CONFESSION OF ERROR
Based on Maria Tejada's confession of error, we grant certiorari, and remand this matter to the circuit court appellate division for determination of the issues on the demand letter and attorney's fees.
Petition granted.